UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-1793



MARTINA D. EVANS,

                                             Plaintiff - Appellant,

          versus


UNITED STATES FIDELITY & GUARANTY COMPANY;
TONI GIORDANO; RAY VALLE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-95-
2318-L)


Submitted:   November 6, 1997           Decided:     November 19, 1997


Before WIDENER and LUTTIG, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Martina D. Evans, Appellant Pro Se.      Bruce Stephen Harrison,
Francis William Connolly, SHAWE & ROSENTHAL, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting Appel-

lees' motion for summary judgment. We have reviewed the record and

the district court's opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court and deny

Appellees' motion to strike. Evans v. USF&G Co., No. CA-95-2318-L
(D. Md. Apr. 25, 1997). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                2